DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks and amendments filed on 01/07/2021. The amendments filed on 01/07/2021 have been entered. Accordingly Claims 1-5 and 7-19 are pending. The previous rejections of claims 1-5 and 7-19 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 01/07/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 16, it is unclear how the “compensation factor” of the “second photo signal” corresponds to the phantom material layer to “compensate the first photo signal”.  Unclear how the phantom material layer “compensates”, unclear how a phantom layer performs compensation. It is unclear how a “phantom material layer” can compensate the “first photo signal” alone. 
Claim Interpretation
For the purpose of examination, the claim limitations of Claim 13 are being interpreted as a “product by process”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et. al. (U.S. 20180353134, EFD August 10, 2016)(hereinafter, “Walter”) in view of Rogers et. al. (U.S. 20190090801, EFD July, 1 2016)(hereinafter, “Rogers”) and Takatani (U.S. 20020173706, November 21, 2002)(hereinafter, “Takatani”).
Regarding Claim 1, Walter teaches: An optoelectronic sensor for determining a blood pulse (“Each sensor module 10 is configured to capture motion information from the body of a subject via optomechanical coupling between the body and the sensor module 10.” [0150]; “Various biometric parameters and activity parameters may be described herein by using the name of the parameter (such as "heart rate", VO.sub.2max, and the like).” [0145].)
a base substrate (“The illustrated sensor module (e.g., a PPG sensor module, etc.) 10 includes a base 12, such as a PCB…” [0153]);
a light source on the base substrate (“…an optical emitter 14…” [0153]); 

a second receiver on the base substrate and on a different side of the light source from the first receiver (“…first and second optical detectors 18, 24…” [0153]. See reproduced Fig. 2, element 18 below.);
a phantom material layer facing a light-emitting side of the light source and at least partially overlapping with the second receiver (“The illustrated sensor module 10 also includes a stabilizer member 22 (i.e. phantom material layer) that is configured to transfer motion information from the body of a subject wearing the biometric sensor module 10, as well as stabilize the biometric monitor 10 relative to the skin of the subject.” [0153]. See reproduced Fig. 2 below),
and a first light-blocking layer on a side of the phantom material layer distal to the second receiver (“…an optical barrier 20. As discussed above, the optical barrier 20 is configured to prevent light emitted by the emitter 14 from directly entering/saturating the optical detector 18.” [0153]. See reproduced Fig. 2 below.).
wherein: the first receiver is configured to generate a first photo signal based on a light emitted from the light source and reflected from a skin of a user, and convert the first photo signal into a first electrical signal (“As with the embodiment of FIG. 1, the illustrated sensor module 10 produces a motion information pathway 30 and a biometric information pathway 40.” [0153]. See reproduced Fig. 2 below);
the second receiver is configured to generate a second photo signal based on a light emitted from the light source and reflected from the phantom material layer, and convert the second photo signal into a second electrical signal (“The emitter 14 is configured to direct light towards the stabilizer member 22 to create the motion information pathway 30 and is also configured to direct light towards the skin of the subject such that the light can be absorbed, scattered, and/or reflected by tissue, blood vessels, etc., within the body of the subject.” [0153]);
and the optoelectronic sensor is configured to, in determining the blood pulse (“The illustrated sensor module (e.g., a PPG sensor module, etc.) 10…” [0153]; “Various biometric parameters and activity parameters may be described herein by using the name of the parameter (such as "heart rate", VO.sub.2max, and the like).” [0145].), 
apply a compensation factor to the first electrical signal based on the second electrical signal (“…an optomechanical sensor according to embodiments of the present invention may be used first as a noise reference in a subtracting time-domain adaptive filter, effectively removing or subtracting motion noise from a PPG signal to generate a cleaner PPG signal, and then this cleaned-up PPG output may be the input of a parameter extractor using the accelerometer as a noise reference and/or using the accelerometer to determine user cadence and implement heuristics for estimating heart rate…” [0208];“This can be useful for the case where it is beneficial for the two signals to have similar characteristics (i.e., similar amplitudes, pulse widths, phases, peak frequencies, harmonics, etc.) in the time- or frequency-domain prior to the noise removal step (904, 1002) in actively cleaning up the biometric pathway signal 900. In such case, a step between 1000 and 1002 in FIG. 18 may be configured to "normalize" the intensity of the either the accelerometer 908 or motion pathway signal 902 based on the output of the other. It should be noted that FIG. 17 should not be considered a limiting method of signal extraction for a clean PPG signal using the motion information pathway signal 902 as a noise reference, but rather an exemplary method. As described earlier, a variety of filtering methodologies may be applied to clean up the biometric information pathway signal 900 using the motion information pathway signal 902 as a noise reference.” [0211-0212]. Examiner notes, the motion pathway signal corresponds to element 30 in Fig. 2 which correlates to the information from detector 18 (i.e. second receiver), as such this claim limitation is met.).

    PNG
    media_image1.png
    278
    760
    media_image1.png
    Greyscale

Walter does not teach: the phantom material layer is a gel material including salt, oil and gelling agent, which is configured to mimic electrical properties of the skin of the user to compensate the first photo signal based on the light reflected from the skin of the user; and the first light-blocking layer is configured to prevent the light emitted from the light Application No.: 15:573.880Docket No.: P171153US00 source from transmitting through the phantom material layer to the skin of the user. Also, the positioning of the first light-blocking layer is on a side of the phantom material layer not on a surface.
	Rogers in the field of biological systems teaches a phantom skin that is a gelatin-based material made of the combination of water, agar, polyethylene, sodium chloride, sodium azide and TX 151 with similar electrical properties as animal skin [0285].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the phantom material layer of Walter to a gel material including salt, oil and gelling agent, which is configured to mimic electrical properties of the skin of the user as taught in Rogers for the intended use of compensating the first photo signal based on the light reflected from the skin of the user, thus providing stability between the device and the skin.
Rogers does not teach: and the first light-blocking layer is configured to prevent the light emitted from the light Application No.: 15:573.880Docket No.: P171153US00 source from transmitting through the phantom material layer to the skin of the user. Also, the positioning of the first light-blocking layer is on a side of the phantom material layer not on a surface.
Takatani in the field of oxygen-saturation measuring devices teaches a light-blocking wall, Fig. 3 element 34, that prevents the light emitted toward the body surface, Fig. 3 element 14, by the light-emitting elements, Fig. 3 element 26, and directly reflected from the body surface from being received by the light-receiving element 28 [0029].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Walter to incorporate an additional light-blocking layer to prevent the light emitted from the light Application No.: 15:573.880Docket No.: P171153US00 source from transmitting through to the skin of the user as taught in Takatani for the purpose of blocking light from a region of unwanted tissue signals from interfering with the measurement.
From the combinational teachings of Walter, Rogers and Takatani the parts of the blocking layer, light source and phantom material layer would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange to a design choice configuration that would allow the first light-blocking layer to be configured to prevent the light emitted from the light Application No.: 15:573.880Docket No.: P171153US00source from transmitting through the phantom material layer to the skin of the user, and the first light-blocking layer to be on a surface of the phantom material layer as this would involve only routine skill in the art (See MPEP 2144.04 VI C, In re Japikse and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) for the purpose of blocking light from a region of unwanted tissue signals from interfering with the measurement.
Regarding Claims 2 and 3, the combination of references Walter, Rogers and Takatani substantially teach the claim limitations as noted above.
Walter further teaches: further comprising a processor coupled to the first receiver and the second receiver (“…Signal 900 is a signal containing primarily physiological information from a subject (i.e., physiological information obtained via a biometric information optical pathway 40), and signal 902 containing primarily subject motion information (i.e., motion information obtained via a biometric information optical pathway 30).” [0209])
wherein: the processor is configured to invert the second electrical signal, and add the first electrical signal and the inverted second electrical signal, so as to generate a blood pulse signal for determining the blood pulse; and the inverted second electrical signal defines the compensation factor (“Signal 900 is a signal containing primarily physiological information from a subject (i.e., physiological information obtained via a biometric information optical pathway 40), and signal 902 containing primarily subject motion information (i.e., motion information obtained via a biometric information optical pathway 30). The subtractive filter 904 removes motion noise from the biometric signal using the motion information pathway signal as a noise reference, and the cleaned-up biometric signal is input to the parameter extractor 906 which is configured to produce digital data strings including various physiological data.” [0209]. “This can be useful for the case where it is beneficial for the two signals to have similar characteristics (i.e., similar amplitudes, pulse widths, phases, peak frequencies, harmonics, etc.) in the time- or frequency-domain prior to the noise removal step (904, 1002) in actively cleaning up the biometric pathway signal 900. In such case, a step between 1000 and 1002 in FIG. 18 may be configured to "normalize" the intensity of the either the accelerometer 908 or motion pathway signal 902 based on the output of the other. It should be noted that FIG. 17 should not be considered a limiting method of signal extraction for a clean PPG signal using the motion information pathway signal 902 as a noise reference, but rather an exemplary method. As described earlier, a variety of filtering methodologies may be applied to clean up the biometric information pathway signal 900 using the motion information pathway signal 902 as a noise reference.” [0211-0212]. Examiner notes, the subtraction of two signals is the same as taking the negative (i.e. inverse) of one signal and adding it to another, in this case the signal from the motion information pathway is the inverted signal that is also used in obtaining the reference (i.e. compensation factor) to correspond the optical and motion signals information (i.e. first and second electrical signals).).
The computations and processing conducted by the processor in Walter provides a cleaned de-noised signal that includes various physiological data [0209], as such the limitation of: wherein the processor is further configured to adjust a baseline of the blood pulse signal generated by the processor, and to adjust a baseline of a blood pulse waveform determined from the blood pulse signal is met.
Regarding Claim 4, the combination of references Walter, Rogers and Takatani substantially teach the claim limitations as noted above.
Walter further teaches: wherein the phantom material layer faces an entirety of a light-receiving surface of the second receiver (From Fig. 2 above the stabilizer member (i.e. phantom material layer), element 22, faces the entire light-receiving surface of the second receiver (i.e. arrow 30 representing optical pathway from light emitted by emitter 14 to the second optical detector 18; [0153].) 
Regarding Claim 5, the combination of references Walter, Rogers and Takatani substantially teach the claim limitations as noted above.
Walter further teaches, wherein a width of the phantom material layer is less than half of an overall width of the optoelectronic sensor (“…physical dimensions of housings for these embodiments may be on the order of about 5-20 millimeters, and the physical dimensions of the optical emitter and detector components may be on the order of 0.5-3 mm. However, embodiments of the present invention are not limited to any particular housing size/configuration or optical emitter/detector size/configuration. Numerous size configurations are suitable for embodiments of the present invention. Some size limitations of note are that the ideal spacing between emitters and detectors in a biometric signal pathway may be in between 2 mm and 7 mm.” [0183]). 
Walter does not expressly teach that the stabilizer (i.e. phantom material layer) has a width less than half of an overall width of the optoelectronic sensor. However, from the figures and the disclosure in Walter the stabilizer is within the housing so the dimensions will be smaller than 5-20mm. Walter discloses a range between 0.5-3mm for the emitter/detector components. Further, from the figures and understating of optical emitters and detectors in the art one of ordinary art can infer that the stabilizer thickness is the same or smaller than the emitter/detector components.
Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to make the phantom material layer of Walter, have a width less than half of an overall width of the optoelectronic sensor to yield optimal configuration. Since it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP § 2144.05).
Regarding Claim 9, the combination of references Walter, Rogers and Takatani substantially teach the claim limitations as noted above.
With regards to the limitation, wherein: the light source is between the first receiver and the second receiver, Walter in Fig. 2 above illustrates this concept where the emitter (i.e. light source), element 14, is between the optical detectors (i.e. first and second receivers), elements 24 and 18, respectively; see reproduced Fig. 2 above and [0153]. 
Walter further teaches the limitation, and the light source, the first receiver and the second receiver are arranged substantially along a same direction in Fig. 2 with the layout of the elements along the base (i.e. substrate), element 12. 
Regarding Claim 10, the combination of references Walter, Rogers and Takatani substantially teach the claim limitations as noted above.
Walter in Fig. 2 above illustrates the sensor module elements where the emitter (i.e. light source), element 14 is equidistant from first detector (i.e. first receiver), element 24, and second detector (i.e. first receiver), element 18; [0153][0183]. Thus, the light source can be considered a halfway point between the first and second receivers, meeting the claim limitations.
Regarding Claim 11, the combination of references Walter, Rogers and Takatani substantially teach the claim limitations as noted above.
Walter further teaches, a secondary configuration of an optomechanical sensor module that has two optical barriers [0159] and [0184], as seen in Figs. 5 and 10, elements 20 and 330. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to Modify Walter to the further comprise a second light-blocking layer on at least one side surface of the light source facing one of the first receiver and second receiver as taught in the sensor module configurations of Walter for an internal optomechanical sensor module to prevent light emitted from the light source(s) from directly saturating the optical detector(s) (Walter, [0159]). 
Regarding Claims 12 and 13, the combination of references Walter, Rogers and Takatani substantially teach the claim limitations as noted above.
Regarding the limitations wherein the phantom material layer is formed by solidifying a liquid mixture comprising a gelling agent, deionized water, saline solution or oil into a gel material.
Examiner notes, since the limitations are being interpreted as a “product by process” as noted in the Claim interpretation above, only the final product (i.e. resulting material such as gel) is necessary for the claim limitations to be met, not how it is manufactured.
 Walter further teaches: “The sensor head can be mounted with a fluid filled bladder to act as a pressure absorber to reduce the pressure between sensor head and the skin. The fluid can be air (or other suitably inert gas), silicone, gel, liquid water (or other suitably inert liquid), or the like. By shaping the bladder 640 of FIGS. 13B-13E as a ring surrounding the sensor head/module 630, the pressure can be redistributed equally across the sensor head/skin contact so as to reduce spots of blood occlusion, especially at the corners or near the optical path of the sensor head.” [0194].
Walter does not expressly teach the material of the phantom material layer. However Walter does teach that one of the purposes of the stabilizer is for providing stability between the device and the skin which is the purpose of the bladder. Therefore, it would be obvious to one of ordinary skill in the art at before the effective filing date of the invention to modify the stabilizer material in Walter to be the same material of the bladder (i.e. gel) for the purpose of providing stability and pressure relief between the device and the skin of the wearer (Walter, [0194]).
Walter further teaches, the phantom material layer has a thickness of from 1 to 2 millimeters (“…physical dimensions of housings for these embodiments may be on the order of about 5-20 millimeters, and the physical dimensions of the optical emitter and detector components may be on the order of 0.5-3 mm.” [0183]). 
Walter does not expressly teach that the stabilizer (i.e. phantom material layer) has thickness from 1 to 2 mm. However, from the figures and the disclosure in Walter the stabilizer is within the housing so the dimensions will be smaller than 5-20mm. Walter discloses a range between 0.5-3mm for the emitter/detector components. Further, from the figures and understating of optical emitters and detectors in the art one of ordinary art can infer that the stabilizer thickness is the same or smaller than the emitter/detector components.
Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to make the phantom material layer of Walter, have a thickness from 1-2 mm to provide an appropriate material thickness in an optimized construction. Since it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP § 2144.05).
Regarding Claim 16, Walter teaches: A method for determining a blood pulse using an optoelectronic sensor comprising:
a base substrate (“The illustrated sensor module (e.g., a PPG sensor module, etc.) 10 includes a base 12, such as a PCB…” [0153]);
a light source on the base substrate (“…an optical emitter 14…” [0153]); 
a first receiver on the base substrate (“…first and second optical detectors 18, 24…” [0153]. See reproduced Fig. 2, element 24 below); 
a second receiver on the base substrate and on a different side of the light source from the first receiver (“…first and second optical detectors 18, 24…” [0153]. See reproduced Fig. 2, element 18 below.);
a phantom material layer facing a light-emitting side of the light source and at least partially overlapping with the second receiver (“The illustrated sensor module 10 also includes a stabilizer member 22 (i.e. phantom material layer) that is configured to transfer motion information from the body of a subject wearing the biometric sensor module 10, as well as stabilize the biometric monitor 10 relative to the skin of the subject.” [0153]. See reproduced Fig. 2 below),
the method comprising: generating a first photo signal based on a light emitted from the light source and reflected from a skin of a user, converting the first photo signal into a first electrical signal (“As with the embodiment of FIG. 1, the illustrated sensor module 10 produces a motion information pathway 30 and a biometric information pathway 40.” [0153]. See reproduced Fig. 2 below);
generating a second photo signal based on a light emitted from the light source and reflected by the phantom material layer, converting the second photo signal into a second electrical signal (“The emitter 14 is configured to direct light towards the stabilizer member 22 to create the motion information pathway 30 and is also configured to direct light towards the skin of the subject such that the light can be absorbed, scattered, and/or reflected by tissue, blood vessels, etc., within the body of the subject.” [0153]);
and applying a compensation factor to the first electrical signal based on the second electrical signal (“…an optomechanical sensor according to embodiments of the present invention may be used first as a noise reference in a subtracting time-domain adaptive filter, effectively removing or subtracting motion noise from a PPG signal to generate a cleaner PPG signal, and then this cleaned-up PPG output may be the input of a parameter extractor using the accelerometer as a noise reference and/or using the accelerometer to determine user cadence and implement heuristics for estimating heart rate…” [0208];“This can be useful for the case where it is beneficial for the two signals to have similar characteristics (i.e., similar amplitudes, pulse widths, phases, peak frequencies, harmonics, etc.) in the time- or frequency-domain prior to the noise removal step (904, 1002) in actively cleaning up the biometric pathway signal 900. In such case, a step between 1000 and 1002 in FIG. 18 may be configured to "normalize" the intensity of the either the accelerometer 908 or motion pathway signal 902 based on the output of the other. It should be noted that FIG. 17 should not be considered a limiting method of signal extraction for a clean PPG signal using the motion information pathway signal 902 as a noise reference, but rather an exemplary method. As described earlier, a variety of filtering methodologies may be applied to clean up the biometric information pathway signal 900 using the motion information pathway signal 902 as a noise reference.” [0211-0212]. Examiner notes, the motion pathway signal corresponds to element 30 in Fig. 2 which correlates to the information from detector 18 (i.e. second receiver), as such this claim limitation is met.).
Walter does not teach: the phantom material layer is a gel material including salt, oil and gelling agent, which is configured to mimic electrical properties of the skin of the user to compensate the first photo signal based on the light reflected from the skin of the user; and the first light-blocking layer is configured to prevent the light emitted from the light Application No.: 15:573.880Docket No.: P171153US00 source from transmitting through the phantom material layer to the skin of the user. Also, the positioning of the first light-blocking layer is on a side of the phantom material layer not on a surface.
	Rogers in the field of biological systems teaches a phantom skin that is a gelatin-based material made of the combination of water, agar, polyethylene, sodium chloride, sodium azide and TX 151 with similar electrical properties as animal skin [0285].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the phantom material layer of Walter to a gel material including salt, oil and gelling agent, which is configured to mimic electrical properties of the skin of the user as taught in Rogers for the intended use of compensating the first photo signal based on the light reflected from the skin of the user, thus providing stability between the device and the skin.
Rogers does not teach: and the first light-blocking layer is configured to prevent the light emitted from the light Application No.: 15:573.880Docket No.: P171153US00 source from transmitting through the phantom material layer to the skin of the user. Also, the positioning of the first light-blocking layer is on a side of the phantom material layer not on a surface.
Takatani in the field of oxygen-saturation measuring devices teaches a light-blocking wall, Fig. 3 element 34, that prevents the light emitted toward the body surface, Fig. 3 element 14, by the light-emitting elements, Fig. 3 element 26, and directly reflected from the body surface from being received by the light-receiving element 28 [0029].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Walter to incorporate an additional light-blocking layer to prevent the light emitted from the light Application No.: 15:573.880Docket No.: P171153US00 source from transmitting through to the skin of the user as taught in Takatani for the purpose of blocking light from a region of unwanted tissue signals from interfering with the measurement.
From the combinational teachings of Walter, Rogers and Takatani the parts of the blocking layer, light source and phantom material layer would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange to a design choice configuration that would allow the first light-blocking layer to be configured to prevent the light emitted from the light Application No.: 15:573.880Docket No.: P171153US00source from transmitting through the phantom material layer to the skin of the user, and the first light-blocking layer to be on a surface of the phantom material layer as this would involve only routine skill in the art (See MPEP 2144.04 VI C, In re Japikse and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) for the purpose of blocking light from a region of unwanted tissue signals from interfering with the measurement.
Regarding Claims 17 and 18, the combination of references Walter, Rogers and Takatani substantially teach the claim limitations as noted above. 
Further, regarding the remaining limitations recited in Claims 17 and 18, “wherein the applying of the compensation factor comprises: inverting the second electrical signal, and adding the inverted second electrical signal to the first electrical signal, so as to generate a blood pulse signal for determining the blood pulse, and wherein the inverted second electrical signal defines the compensation factor. further comprising: adjusting a baseline of the blood pulse signal. and adjusting a baseline of a blood pulse waveform determined from the blood pulse signal.”, are substantially similar in scope with corresponding limitations recited in Claims 2 and 3 and are, therefore, rejected under the same rationale.
Regarding Claim 19, the combination of references Walter, Rogers and Takatani substantially teach the claim limitations as noted above.
With regards to the limitation, further teaches a pulse monitor, Walter further teaches a sensor module, Fig. 2 element 10, that is configured to monitor by obtaining motion and biometric information including heart rate (i.e. blood pulse)) and breathing rate; [0145] and [0152].
With regards to the limitation, comprising the optoelectronic sensor according to claim 1, this incorporates all limitations regarding the sensor disclosed in Claim 1. Accordingly, the previously disclosed rejections cited in Claim 1 limitations are applied.

Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Walter, Rogers and Takatani as applied to claim 1 above, and further in view of Yamashita (U.S. 20160270676, January 22, 2016)(hereinafter, “Yamashita”).
Regarding Claim 7, the combination of references Walter, Rogers and Takatani substantially teach the claim limitations as noted above.
With regards to the limitation, further comprising a transparent housing containing the light source, the first receiver, the second receiver and the phantom material layer, Walter provides an example configuration of the sensor module, Fig. 2 element 10 and Fig. 7A element 100, with a housing, Figs. 7 element 102, that is formed of opaque (i.e. transparent) material; [0153] and [0163]. 
Walter is silent with regards to: Wherein: a first separation distance separates a light-receiving surface of the first receiver and a side of the transparent housing facing the light-receiving surface of the first receiver; A second separation distance separates a light-receiving surface of the second receiver; and the first separation distance is larger than the second separation distance.
Yamashita in the field of biological information detection sensors teaches: “a rectangular plate-like pedestal 35 is disposed on the mounting surface 311 of the substrate 31. The first light receiver 331 is disposed on an upper surface 351 of the pedestal 35. Therefore, a distance h11 from the first light receiver 331 to an upper end face 345 of the frame 34 is shorter than a distance h12 from the second light receiver 332 to the upper end face 345. In other words, the first light receiver 331 and the second light receiver 332 are respectively disposed in positions at different distances from the mounting surface 311 of the substrate 31. A distance h13 from the substrate 31 to the upper end face 345 of the frame 34 is longer than distances h14 and h15 from the substrate 31 to the light receivers 331 and 332.” [0095].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Walter such that a first separation distance separates a light-receiving surface of the first receiver and a side of the transparent housing facing the light-receiving surface of the first receiver; A second separation distance separates a light-receiving surface of the second receiver; and the first separation distance is larger than the second separation distance as taught in Yamashita to allow the receivers to be mounted on positons on the mounting surface with lengths or routes of an optical path of emitted light reflected in the detection area and received by the receivers to be different from each other (Yamashita, [0096]). 
Regarding Claim 8, the combination of references Walter, Rogers and Takatani substantially teach the claim limitations as noted above.
Walter further teaches: the phantom material layer is on a side of the transparent housing facing the second receiver (“The illustrated sensor module 100 includes a housing 102 with a generally rectangular configuration. However, embodiments of the present invention are not limited to the illustrated configuration of the biometric sensor module 100. The sensor module 100 may have any shape, such as triangular, polygonal, round, etc. The housing 102 may be formed of substantially opaque material.” [0163];“…whereas the external optomechanical sensor light guides 120, 130 of the sensor module of FIGS. 7A-7D may be made of rigid optically transparent material, so that bending of the optics will not distort the desired reflection profile of scattered light…” [0180].)
and the first light-blocking layer is between the phantom material layer and the transparent housing (“The stabilizer member is configured to modulate the pressure transducer responsive to subject motion and includes a portion that extends from the housing and engages the body of the subject.” [0044]; “…an optical barrier 20. As discussed above, the optical barrier 20 is configured to prevent light emitted by the emitter 14 from directly entering/saturating the optical detector 18.” [0153]. See reproduced Fig. 2 above and Figs. 7A-B in Walter.).
Regarding Claims 14 and 15, the combination of references Walter, Rogers and Takatani substantially teach the claim limitations as noted above. 
Walter further teaches with regards to the detector 18 (i.e. first receiver), “…the detector 18 may comprise at least two distinct detecting regions (such as photodiodes or mesa arrays, etc.) each associated with a different optical filter…” [0162].
Walter indirectly teaches that the first receiver is a photodiode, which is a photosensitive element since it performs its intended function of receiving of light that is converted into an electrical current. 
Yamashita in the field of biological information detection sensors teaches: “Similarly, the second light receiver 332 receives the lights emitted from the light emitters 321 and 322 and reflected. In this embodiment, the light receivers 331 and 332 are configured by PDs (Photodiodes). The lights received by the light receivers 331 and 332 are output to the controller 15 as detection signals.” [0084].
From the additional teachings of Yamashita one of ordinary skill in the art before the effective filing date of the invention would be able to modify the receivers in Walter to be photodiodes as taught in Yamashita to detect the light emitted from the light source and reflected by the biological structure(s) (Yamashita, [0084]). 

Response to Arguments
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMAL ALY FARAG/            Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793